Case 7:19-cr-00022-O Document 47 Filed 03/09/20 Page 10f1 PagelD 105

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT U.S. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS] FITTED
WICHITA FALLS DIVISION
note”
UNITED STATES OF AMERICA § CLERK, US. DIS COURT
§ By. Wee
Plaintiff, §
§
v. § Criminal Action No. 7:19-CR-00022-O
§
ROBERT MICHAEL CROSS (1) §
§
Defendant. §

NOTICE OF RIGHT TO APPEAL SENTENCE IMPOSED AFTER PLEA OF GUILTY
(OR NOLO CONTENDERE)

After sentence having been imposed against me on this date following my plea of guilty (or, if applicable,
my plea of nolo contendere), the court has advised me that I have the rights:

(1) to appeal my sentence to the United States Court of Appeals for the Fifth Circuit, New Orleans.

(2) if I am unable to pay the cost of an appeal, to apply for leave to appeal in forma pauperis, or, in, other /
- words, to proceed without cost to me; and,

(3) if I request, to have the Clerk of the Court prepare and file forthwith a notice of appeal on my behalf
(Rule 32, Federal Rules of Criminal Procedure).

The court further advised me:

(4) that, generally speaking, any notice of appeal that I desire to file or give must be filed in this court
“\\— within fourteen (14) days after entry of this judgment applicable to me or other order appealed from (Rule
4, Federal Rules of Appellate Procedure);

(5) that my attorney should help me to perfect and pursue an appeal in this matter, if I elect to appeal;

(6) that, if I desire to remain on the same conditions of release and bond which existed at the time of
sentencing, my attorney should file a written motion requesting that such conditions of release and bond be
continued pending appeal, and where there is a surety on the existing bond, the court must be provided with
either a written notification by that surety or by a statement in open court on the record by that surety, that
the surety is aware of my conviction and that the surety ratifies the existing bond and agrees to remain on
such bond until the appeal process is completed and I commence service of any sentence of confinement
that was imposed; and

(7) that I must comply with all applicable rules governing my right of appeal in order to avoid prejudicing
or losing that right.

DATE: rch 9, 2020.

xX

DEFENDANT, “a MICHAEL CROSS

  

 

SCOTT ae le STILLSON
DEFENDANT’S ATTORNEY
